Title: Memorandum to James Madison, 1 March 1803
From: Jefferson, Thomas
To: Madison, James


          
          
          
            Commissions to be issued to the following persons under the bankrupt law.
            John Mussey at Portland vice Joseph Boyd who has not qualified (to be so expressed)
            Simeon Thomas at New London for Connecticut
            Charles Ludlow at New York for New York.
            John Stephen at Baltimore for Maryland.
            
              Cowles Meade, Robert Walker & George Watkins at Augusta
              }
              for Georgia
            
            
              Thomas Collier at Louisville
            
          
          
            Th: Jefferson Mar. 1. 1803.
          
        